 Case: 4:19-cr-00019-RWS Doc. #: 17 Filed: 01/10/19 Page: 1 of 3 PageID #: 34


                                                                                             ~~fLE[),I

                                                                                          JAN 1 0 2019
                            UNITED STATES DISTRICT COURT
                                                                                         U.S. DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI                               EASTERN DISTRICT OF MO
                                                                                               ST. LOUIS
                                  EASTERN DIVISION



UNITEP STATES OF AMERICA,                   )
                                            ),
            Plaintiff,                      )
                                            )
            v.                              )       No.          4:19CR00019 RWS/DDN
                                            )
PARRIS GUYTON,                              )
                                            )
            Defendant.                      )

                                          INDICTMENT

                                            COUNT I

     The Grand Jury charges that:

     At all times pertinent to the charges in this indictment:

     1. Federal law defined the term:

            (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                    2256(a));

            (b) "sexually explicit 9onduct" to mean actual or simulated

                    (i)     sexual intercourse,   inclu~ng   genital-genital, oral-genital, anal-

                            genital, or oriil-anal, whether between persons of the same or

                            opposite sex,

                    (ii)    bestiality,

                    (iii)   masturbation,
 Case: 4:19-cr-00019-RWS Doc. #: 17 Filed: 01/10/19 Page: 2 of 3 PageID #: 35




                       (iv)   sadistic or masochistic abuse, or

                       (v)    lascivious exhibition of the genitals or pubic area of any person qS

                              U.S.C. §2256(2)(A)); and

               (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or

                       other high speed data processing device performing logical, arithmetic or

                       storage functions, including any data storage facility or communications

                       facility directly related to or operating in conjunction with such device.

                       (18 U.S.C.§2256(6)).    ·

               (d)     "child pornography" to mean any visual depiction, including any

                       photograph, film, video, picture, or computer or computer-generated

                       image or picture, whether made or produced by electronic, mechanical, or

                       other means, of sexually explicit conduct, where--

                       (A)    the production of such visual depiction involves the use of a minor

                              engaging in sexually explicit conduct; or

                       (C)    such visual depiction has been created, adapted, or modified to

                              appear that an identifiable minor is engaging in sexually explicit

                              conduct.

       2.      The "Internet" was, and is, a computer comrhunications network using interstate

and foreign telephone lines to transmit data streams, including data streams used to store, transfer

and receive graphic files.

       3.      Between on or about September 1, 2018, and on or about December 14, 2018, in

the Eastern District of Missouri, and elsewhere,

                                       PARRIS GUYTON,
   Case: 4:19-cr-00019-RWS Doc. #: 17 Filed: 01/10/19 Page: 3 of 3 PageID #: 36




 the defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

 A.E., to engage in sexually explicit conduct, specifically, PARRIS GUYTON produced images

 of A.E. in a lascivious display of her genitals, and said sexually explicit conduct was for the

 purpose of producing a visual depiction of such conduct, to wit: images of A.E. in a lascivious

 display of her genitals, and such depictions were produced using materials that had been mailed,

, shipped, or transported in interstate or foreign commerce, i.e., a black T-Mobile REVVL.

         In violation of Title 18, United States Code, Sections 225l(a) and 2, and punishable

 under Title 18, United States Code, Section 225l(e).

                                                        A TRUE BILL.




                                                        FOREPERSON

 JEFFREY JENSEN
 United States Attorney



 DIANNA R. COLLINS #59641MO  I

 Assistant United States Attorney
